                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

GREEN BAY PACKAGING, INC.                                                     PLAINTIFF

v.                         CASE NO. 4:18-CV-00900 BSM

SWN PRODUCTION, LLC                                                          DEFENDANT

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 11th day of February 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
